Appeal by defendant, as limited by his motion, from a sentence of the Supreme Court, Queens County (Rotker, J.), imposed January 12, 1984, upon his conviction, after a plea of guilty of criminal possession of a controlled substance in the second degree, the sentence being a term of imprisonment of five and one-half years to life.
Sentence modified, on the law and as a matter of discretion in the interest of justice, by reducing the term of imprisonment to five years and five months to life. As so modified, sentence affirmed.
The People acknowledge that the sentence at bar should be modified so that it will conform to the court’s original promise made during plea negotiations. At that time, Criminal Term promised the defendant that it would sentence him to a term of imprisonment with a minimum of six years less seven months. At sentencing, Criminal Term imposed a minimum of six years to life less six months’ imprisonment. Accordingly, *380the sentence appealed from is modified to provide that the minimum term of imprisonment shall be a period of five years and five months, with a maximum term of life. As so modified, the sentence appealed from is affirmed. Mollen, P. J., Lazer, Niehoff and Lawrence, JJ., concur.